Citation Nr: 0205511	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  00-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1960 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that found that new and material evidence had 
not been submitted to reopen the veteran's claims of service 
connection for left and right knee disabilities and an 
acquired psychiatric disorder. 


FINDINGS OF FACT

1.  An April 1988 Board decision denied service connection 
for a bilateral leg disability and that decision is final.

2.   Evidence received since the April 1988 Board decision is 
not new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claims of 
service connection for right and left knee disabilities.

3.  An April 1989 RO decision denied service connection for 
an acquired psychiatric disorder.  The veteran was notified 
of this denial and initiated an appeal, but he did not 
perfect the appeal.  

4.  Evidence received since the April 1989 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The April 1988 Board decision denying service connection 
for a bilateral leg disability is final; new and material 
evidence has not been received and the claim of entitlement 
to service connection for a left knee disability is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

2.  The April 1988 Board decision denying service connection 
for a bilateral knee disability is final; new and material 
evidence has not been received and the claim of entitlement 
to service connection for a right knee disability is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104; 
38 C.F.R. § 3.156.

3.  The April 1989 RO decision denying service connection for 
a psychiatric disorder is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2001).  The changes to 38 C.F.R. § 3.156(a) (defining new 
and material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c) (4) (iii) (medical 
examination or opinion only after new and material evidence 
is presented, are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board observes that VA and private treatment records have 
been obtained and the veteran and his representative have 
been provided with statements of the case advising  them of 
the evidence considered, the governing legal criteria, as 
well as the evidence necessary to establish entitlement to 
reopening of the veteran's claims, and the reason for the 
denial of his claims.  The veteran has also submitted 
additional evidence and declined to have a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and that the Board may now proceed, without prejudice 
to the veteran, because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety (90) days or more during 
peacetime after December 31, 1946, and arthritis or a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  

I.  Left and Right Knees.

A February 1973 Board decision denied service connection for 
bilateral genu varum.  A January 1986 Board decision denied 
service connection for a bilateral leg disability.  The April 
1988 Board decision is the most recent denial of service 
connection for a bilateral leg disability.  The evidence of 
record at the time of the April 1988 Board decision included 
the veteran's service medical records and many statements 
provided by lay persons who had been acquaintances of the 
veteran prior to and subsequent to his active military 
service.  The record also included private treatment records.  
An October 1973 private treatment record reflects that the 
veteran had degenerative joint disease of both knees.

Subsequent to the April 1988 Board decision, the veteran has 
submitted photocopies of the lay statements previously 
submitted as well as additional private treatment records.  
VA treatment records have also been associated with the file.  
The lay statements are not new evidence because they are 
merely duplicative of that evidence that was of record at the 
time of the April 1988 Board decision.  Much of the medical 
evidence submitted is not relevant to the veteran's knees.  A 
January 2000 VA report of X-rays of the veteran's knees 
reflects that he has bilateral degenerative joint disease of 
the knees.  This evidence is not new because it merely 
reaffirms that which was of record at the time of the April 
1988 Board decision.  The veteran has submitted statements 
indicating his belief that he has disability of the right and 
left knees that is related to service, but he, as a lay 
person, is not qualified to offer a medical diagnosis or 
etiology because he does not have such medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the additional evidence is not new and material, either 
by itself or in connection with evidence previously 
assembled, does not contribute to a more complete picture of 
the circumstances surrounding the onset of the veteran's 
bilateral knee disability, or provide any new competent 
medical evidence relating to the veteran's bilateral knee 
disability, it is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for left and right knee disabilities.  
Accordingly, new and material evidence has not been 
submitted.  The April 1988 Board decision is final, and the 
claims of entitlement to service connection for left and 
right knee disabilities are not reopened.  

II.  Psychiatric Disorder.

A February 1989 RO decision denied service connection for a 
psychiatric disorder.  An April 1989 RO decision again denied 
service connection for a psychiatric disorder. The veteran 
initiated an appeal of that decision and a statement of the 
case was issued.  However, the veteran did not perfect his 
appeal and the April 1989 RO decision became final.

The evidence of record at the time of the April 1989 RO 
decision included the veteran's service medical records and 
post service private treatment records.  Private treatment 
records indicate that the veteran was under psychiatric care 
for an anxiety disorder with depressive features.  The 
veteran's claim was denied because there was no evidence 
associating his psychiatric disorder with his military 
service.  

Evidence submitted subsequent to the April 1989 RO decision 
includes the report of a September 2000 private psychiatric 
examination.  Although the diagnosis offered in this report 
indicates, rule out post-traumatic stress disorder (PTSD), 
the conclusion and recommendation indicates that the veteran 
has a recurrent PTSD resulting from experiences while on 
active service in the Armed Forces.  

The competent medical evidence indicating that the veteran 
now has PTSD, and relating his current PTSD to his active 
service is new evidence because it reflects a different 
psychiatric disorder than was indicated to exist at the time 
of the April 1989 RO decision and it is material because it 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a currently 
manifested psychiatric disorder.  Therefore, this evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disorder.  38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left knee disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder is granted.  To this extent only, the 
appeal with respect to this issue is granted.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

